DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 3/11/2022 is acknowledged.  The traversal is on the ground(s) that Group III fall into the same search group and the Applicant submits claim amendments herewith which amend independent claims to contain the same distinguishing recitation, which provides unity of invention between the remaining claims.  This is found persuasive because the submitted amendments to the independent claims contain the same distinguishing recitation, which provides unity of invention between the remaining claims.
The requirement is therefore WITHDRAWN.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “drive shaft” of claim 45 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: 
Reference character “10” has been used to designate both “duct” and “oscillating wave column device”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract contains the form and legal phraseology “comprises.”  Correction is required.  See MPEP § 608.01(b).
Specification
The disclosure is objected to because of the following informalities:
Page 18, line 13, “focussed” should be changed to “focused”
Appropriate correction is required.
Claim Objections
Claims 1-4, 8, 11-12, 15, 18-19, 21, 24, 36, 38, 41, and 45 are objected to because of the following informalities:  
Claims 2-4, 8, 11-12, 15, 38, “Apparatus as claimed” should be changed to “The apparatus as claimed”
Claims 19, 21, 24, “A system as claimed” should be changed to “The system as claimed”
Claims 1, 11, 12, 18, 36, 38, 41, “it/its/itself” is open ended and unclear what limitation this is referring to therefore “it/its/itself” should be replaced by proper element which “it/its/itself” references.
Claims 8 and 21, “their” is open ended and unclear what limitation this is referring to therefore “their” should be replaced by proper element which “their” references.
Claim 1, “flow control device restricts a flow of the working fluid therethrough, such that a flow” should be changed to “flow control device restricts the flow of the working fluid therethrough, such that the flow”
Claims 2, 19, “changes in the pressure” should be changed to “changes in a
Claim 12, “submerged below the mean surface…for receiving an incoming wave” should be changed to “submerged below a mean surface…for receiving the incoming wave”
Claim 15, “wherein the cross-sectional area at the opening of first portion” should be changed to “wherein a cross-sectional area at the opening of the first portion”
Claim 18, “submerged below the mean surface…in use an oscillating water column” should be changed to “submerged below a mean surface… in use the oscillating water column”
Claim 24, “wherein the cross-sectional area” should be changed to “wherein a cross-sectional area”
Claim 36, “energy conversion unit, a flow of said working fluid” should be changed to “energy conversion unit, the flow of said working fluid”
Claim 38, “so that the unidirectional axial flow” should be changed to “so that a unidirectional axial flow”
Claim 45, “hub at the proximal end of the drive shaft and to the electric generation at the distal end” should be changed to “hub at a proximal end of the drive shaft and to an electric generation at a distal end”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 41 recitation, “the working fluid enters the flow passage via, and acts on” is unclear what the fluid enters the flow passage via.
For examining purposes the Examiner is interpreting the working fluid enters the flow passage via a flow control device.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8, 11, 12, 15, 36, 38, 41 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Liou (US 2008/0175667).
Regarding claim 1, Liou discloses apparatus for extracting energy from an oscillating working fluid, the apparatus comprising; 

wherein in use the flow control device is selectively moveable between a first configuration (see Figure 9) in which the flow control device is open to allow a flow of the working fluid to exit the flow passage therethrough and bypass the turbine, rather than for any significant quantity of working fluid to leave the flow passage via the turbine, and a second configuration (see Figure 8) in which the flow control device restricts a flow of the working fluid therethrough, such that a flow of the working fluid enters the flow passage via the turbine, the turbine being configured to operate separately and sequentially to the flow control device as it moves between said first and second configurations.
Regarding claim 2, Liou discloses wherein the flow control device (921 of Figure 8-9) changes the configuration of access to the flow passage (91, 92 of Figures 8-9) in response to changes in the pressure and/or direction of flow of the oscillating working fluid (Para. 0007-0008; see Figures 8-9).
Regarding claim 3, Liou discloses wherein the flow control device (921 of Figure 8-9) is fully closable (see Figure 8) so as to facilitate the flow of the oscillating working fluid solely via the turbine (94 of Figure 8-9) in the second configuration (see Figure 8).
Regarding claim 4
Regarding claim 8, Liou discloses wherein the turbine (94 of Figure 8-9) includes a rotor (941 of Figures 8-9) comprising a central hub and a plurality of blades  arranged about and extending from the periphery of the hub, the rotor disposed within a rotor housing (931 of Figures 8-9) connected to the flow passage, whereby the shape of the blades and their orientation in relation to the hub facilitates unidirectional rotation of the turbine rotor in response to a unidirectional axial flow of oscillating working fluid through the rotor housing (Para. 0009; one-way for working fluid to pass in/out; see Figures 8-9).
Regarding claim 11, Liou discloses wherein the oscillating working fluid is air (Para. 0005), and the flow of the air is generated by oscillations of an oscillating water column (95, 96 of Figures 8-9) which is in fluid communication with the flow passage (91, 92 of Figures 8-9), which itself is located in a housing (90 of Figures 8-9).
Regarding claim 38, Liou discloses wherein the housing (90 of Figures 8-9) is configured in use to be located adjacent a body of water (see Figures 8-9), with its flow passage arranged to be responsive to incoming and outgoing waves from said body of water which establish the oscillating water column (95, 96 of Figures 8-9) therein, so that the unidirectional axial flow of the oscillating working fluid (Para. 0009; one-way for working fluid to pass in/out; see Figures 8-9) acting on the turbine rotor (941 of Figures 8-9) is associated with suction created by the fall of a passing wave causing the oscillating water column to flow out of the housing (Para. 0012-0013).
Regarding claim 12, Liou discloses wherein the housing (90 of Figures 8-9) comprises: 
a. a first portion (95 of Figures 8-9) arranged in use to be substantially submerged below the mean surface level (MSL) of the body of water in which it is located, the first portion having 
b. a second portion (96 of Figures 8-9) which depends from the first portion and which is arranged in use to extend above the MSL, the second portion for receiving water from the incoming wave after it flows through the first portion, 
wherein the flow passage (92 of Figures 8-9) is defined by a region of the second portion which extends above a maximum level of water received from the incoming wave after it flows through the first portion. 
Regarding claim 15, Liou discloses wherein the cross- sectional area at the opening of first portion (95 of Figures 8-9) is of a greater cross-sectional area than the remainder of the first portion (see Figures 8-9), the flow passage tapering down in cross-sectional area when moving in a direction from an outer entry mouth region at the opening toward the second portion, so as to accelerate the flow of incoming waves from the body of water (see Figures 8-9).
Regarding claim 36, Liou discloses apparatus for extracting energy from an oscillating working fluid, the apparatus including: 
- a housing (90 of Figures 8-9) which defines a flow passage (91, 92 of Figures 8-9) at its interior for receiving the oscillating working fluid; 
- an energy conversion unit (94 of Figure 8-9) disposed at the housing, in fluid communication with the oscillating working fluid in the flow passage when in use; and 
- a flow control device (921 of Figure 8-9) which is in fluid communication with the flow passage, wherein in use, the flow control device and the energy conversion unit are configured 
an active configuration in which a flow of the working fluid acts on the energy conversion unit as it enters the flow passage (92 of Figures 8-9) via (931 of Figures 8-9) the energy conversion unit, and 
a bypass configuration (see Figure 8) in which, rather than for any significant quantity of working fluid leaving the flow passage via the energy conversion unit, a flow of said working fluid bypasses the energy conversion unit as it exits the flow passage via the flow control device.
Regarding claim 41, Liou discloses a method of extracting energy from an oscillating working fluid, the method including the steps of: 
(i) positioning a housing (90 of Figures 8-9) at least partially in a body of water having waves, the housing defining a flow passage (91, 92 of Figures 8-9) at its interior for receiving the oscillating working fluid; 
(ii) arranging an energy conversion unit (94 of Figure 8-9) to be in fluid communication with the flow passage and the oscillating working fluid; and 
(iii) providing a flow control device (921 of Figure 8-9) which is in fluid communication with the flow passage, wherein, in use, the flow control device and the energy conversion unit are configured to operate separately and sequentially, the flow control device for selectively changing the configuration of the flow passage between: 

- a bypass configuration (see Figure 8) in which, rather than any significant quantity of working fluid leaving the flow passage via the energy conversion unit, the working fluid bypasses the energy conversion unit and exits the flow passage via the flow control device when flowing in a second direction.

Claims 18, 19, 21, 45 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Nishikawa (US 4,741,157).
Regarding claim 18, Nishikawa discloses a wave energy extraction system, the system including: 
a. at least one flow passage for receiving an oscillating water column (22, 23 of Figure 5; 14, 15 of Figure 4), the flow passage comprising: 
i. a first portion (23 of Figure 5, 11; 14 of Figure 4) arranged in use to be substantially submerged below the mean surface level (MSL) of a body of water in which it is located, the first portion having an opening (23c of Figure 5, 11; 14c of Figure 4) arranged for receiving an incoming wave from the body of water, and 
ii. a second portion (22 of Figure 5, 11; 15 of Figure 4) which depends from the first portion and which is arranged in use to extend above the MSL, the second portion for receiving water from the incoming wave after it flows through the first portion, such that in use an oscillating water column is established within the flow passage as a result of repeated 
b. a rotatable air turbine (25 of Figure 5, 11) which is in direct fluid communication with the second portion of the flow passage; and
c. at least one flow control device (Col. 8:44-68) which is also in direct fluid communication with said flow passage, the flow control device being arranged in use to move between a first configuration in which the device is open, allowing a flow of displaced air to exit the flow passage and bypass the rotatable air turbine, rather than for any significant quantity of air to leave the flow passage via the rotatable air turbine when the oscillating water column is received into the second portion of the flow passage, and then to a second configuration in which the device restricts air flowing into the second portion, whereupon, as the oscillating water column flows out of the flow passage in the said opposite direction, a flow of air is drawn back into the flow passage via the rotatable air turbine (Col. 8:44-68); 
wherein in use, the rotatable air turbine is configured to operate separately and sequentially to the flow control device as it moves between said first and second configurations.
Regarding claim 19
Regarding claim 21, Nishikawa discloses wherein the rotatable air turbine (25 of Figure 5, 11) includes a rotor comprising a central hub and a plurality of blades arranged about and extending from the periphery of the central hub (implicit; Col. 8:52-53; air turbine driven to rotate a power generator), the rotor disposed within a rotor housing connected to the second portion (22 of Figure 5, 11; 15 of Figure 4), whereby the shape of the blades and their orientation in relation to the central hub facilitates unidirectional rotation of the turbine rotor in response to a unidirectional axial air flow through the rotor housing and into the second portion of the flow passage (Col. 8:55-58, 65-68).
Regarding claim 45, Nishikawa discloses wherein a drive shaft is coupled to the central hub at the proximal end of the drive shaft and to the electric generation at the distal end of the drive shaft (see annotated figure below).

    PNG
    media_image1.png
    790
    828
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa (US 4,741,157).
Regarding claim 24, Nishikawa discloses wherein the cross-sectional area of the flow control device(s) (Col. 8:44-68) as a proportion of the surface area of the second portion (22 of Figure 5, 11; 15 of Figure 4) which extends above the MSL, is arranged to be less than 15 percent.
Nishikawa does not disclose is arranged to be less than 15 percent.
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention arranged to be less than 15 percent in the system of Nishikawa for venting purposes since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Prior Art

































The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kobayashi (JP 2015040540 A) discloses an apparatus for generating electric power using energy of incoming wave.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID whose telephone number is (571)272-9248. The examiner can normally be reached M-F 9:30-4:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.